REASONS FOR ALLOWANCE
Claims 1-13 and 15-19 (renumbered 1-18) are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claims 1-13 and 15-18, the prior art does not teach or suggest, in addition to the other claimed limitations, that a ratio between a distance between each of the third sipes and each of the second sipes and a distance between each of the third sipes and each of the first sipes ranges from 0.7 or higher to 1.2 or lower; regarding claims 13 and 19, the prior art does not teach or suggest, in addition to the other claimed limitations, that ratios among an area of a first region surrounded by each of the first sipes, each of the second sipes, each of the third sipes, and each of the auxiliary grooves in the second land portions, an area of a second region surrounded by each of the second sipes and each of the auxiliary grooves in the second land portions, and an area of a third region surrounded by each of the first sipes, each of the third sipes, and each of the first groove portions in the second land portions are specified such that the area of the second region ranges from 1.0 times or more to 2.0 times or less of the area of the third region, and the area of the third region ranges from 1.0 times or more to 2.0 times or less of the area of the first region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.N.S/Examiner, Art Unit 1749                                                                                                                                                                                                        September 11, 2021

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
September 13, 2021